The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s replacement formal drawings, received 09 February 2022.  These drawings are acceptable.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 24 November 2021 and 24 June 2022, with accompanying reference copies.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.	
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7 and 16 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 5, there is no clear and proper antecedent basis for the given value, since such an element was not presented until claim 4, while this claim is dependent upon claim 3.
In claim 7, the first occurrence of any abbreviation/acronym within the claim language must be accompanied by its definition.  In this case, DER has not been defined within the claim language.
In claim 16, the presence of bracketed text presents ambiguity with regard to what is intended to be in the claim language and what is not.
Due to the ambiguities and confusion in claim 16, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F.2d 859, 134 USPQ 292 (1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  The examiner will not speculate as to the intended meaning.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 12, 17 and 19 are rejected under 35 U.S.C. §103, as being unpatentable over Converse et al. (U.S. Patent Application Publication No. 2017/0283024) in view of Almeida, Jr. et al. (U.S. Patent Application Publication No. 2014/0350744).
As per claim 1, Converse et al. teaches the instantly claimed method of controlling distribution of power for a site serving an aggregate of electric loads contained within two or more distinct electrical subsystems (para[0017]), wherein loads in a subsystem exhibit cycling and non-cycling operations, the two or more distinct subsystems being associated with a single meter (abstract; para[0001-0003]), comprising: for each subsystem, and with respect to a forecast time period of interest (para[0021], anticipated load requirements), computing … a relationship between a target power requirement to service all loads within the subsystem (para[0007, 0035], maximum power demand of each of the plurality of on-line consumers and/or total maximum power demand; para[0027-0030], load management system) and an available maximum power requirement of the subsystem (para[0007, 0034], available electrical responses for each of the plurality of generators and/or total available electrical power response; para[0021, 0024, 0026], power generation management system)); … assessing power requirements of the distinct electrical subsystems against one another … (para[0007], compare the total available electrical power response to the total maximum power demand, and upon the total maximum power demand exceeding the total available electrical power response, limit power to the plurality of on-line consumers to no more than the total available electrical power response; para[0037-0038], provide power to each consumer based upon priority/percentages) and, in response, generating an optimal power capacity limit for each subsystem (para[0005], match the output of the generator sets with the desired power required for the various loads; para[0007, 0016, 0036], limit power to the plurality of on-line consumers to no more than the total available electrical power response; para[0037-0038], provide power to each consumer based upon priority/percentages); and providing each respective subsystem with its generated optimal power capacity limit (para[0007, 0016, 0036], limit power provided to consumers).
However, Converse et al. does not teach the instantly claimed computing of a grade of service (GoS) measure for each subsystem nor basing assessment upon such a measure.  In this regard, Almeida, Jr. et al. teaches that it was known in the power management art to utilize such GoS information (abstract; para[0011-0012, 0029]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a measure in the system of Converse et al., since Almeida, Jr. et al. teaches a resultant minimization of power draw collisions that lead to coincident peak demand (para[0029]).  Similarly applies to claims 17 and 19.
As per claim 2, Converse et al. teaches that each instantly claimed subsystem uses the generated optimal power capacity limit to optimize operation of the loads with the subsystem (para[0007, 0016, 0036], load management system limits power to consumers).
As per claim 3, Converse et al. teaches the instantly claimed recomputing the target power requirement to be within the generated optimal power capacity limit and generating an execution strategy such that the electrical loads within the subsystem achieve their power requirement objectives within the recomputed target power requirement (para[0005], match the output of the generator sets with the desired power required for the various loads; para[0007, 0016, 0036], limit power to the plurality of on-line consumers to no more than the total available electrical power response; para[0037-0038], provide power to each consumer based upon priority/percentages).
As per claim 4, Converse et al. teaches that the instantly claimed assessing power requirements of the distinct electrical subsystems based on the measures dynamically recomputes the optimal power capacity limits for the subsystems until the measure converges to a given value for all subsystems (para[0005], match the output of the generator sets with the desired power required for the various loads; para[0007, 0016, 0036], limit power to the plurality of on-line consumers to no more than the total available electrical power response; para[0037-0038], provide power to each consumer based upon priority/percentages).
As per claim 5, although Converse et al. teaches Applicant’s invention substantially as instantly claimed, Converse et al. does not provide that the instantly claimed given value is 1.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired thresholds/constraints for the given value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
As per claim 6, Converse et al. teaches the instantly claimed repeating the operations continuously (para[0001], dynamically controlling).
As per claim 8, Converse et al. teaches that the instantly claimed at least one electrical subsystem comprises a set of remotely-controllable fixed assets that are independently or collectively governed by a control device (para[0013], controlled from locations on-board/off-board the vessel).
As per claim 9, Converse et al. teaches that the instantly claimed fixed assets comprise heating and ventilation (HVAC) equipment (para[0013]).
As per claim 12, Converse et al. teaches that for the instantly claimed electrical subsystem comprising fixed assets, the target power requirement is based on one or more of: weather data, market conditions, and a priority (para[0037], based upon priority).
Claims 7, 10, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. §103, as being unpatentable over Converse et al. (U.S. Patent Application Publication No. 2017/0283024) in view of Almeida, Jr. et al. (U.S. Patent Application Publication No. 2014/0350744), as applied to claims 1, 17 and 19 above, further in view of Pessina (U.S. Patent Application Publication No. 2012/0001487).
As per claim 7, although the combination of Converse et al. and Almeida, Jr. et al. teaches Applicant’s invention substantially as instantly claimed, neither Converse et al. nor Almeida, Jr. et al. provide that the instantly claimed distinct subsystems comprise two or more of: a submetered building system, and a submetered electric vehicle (EV) charging system, and a DER system.  In this regard, Pessina teaches that it was known for electrical loads in a building management system to include electric vehicle charging systems, to which vehicles are known to randomly connect (abstract; claims 1-2).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such types of loads in the combined system of Converse et al. and Almeida, Jr. et al., since Converse et al. teaches applicability to any environment that uses power (para[0013]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claims 14, 15, 18 and 20.
As per claims 10 and 11, although the combination of Converse et al. and Almeida, Jr. et al. teaches Applicant’s invention substantially as instantly claimed, neither Converse et al. nor Almeida, Jr. et al. provide that the instantly claimed at least one electrical subsystem comprises a set of remotely-controllable variable and volatile assets with independent power access points, which comprise battery charging equipment for electric vehicles.  In this regard, Pessina teaches that it was known for electrical loads to include remote electric vehicle charging systems (abstract; para[0070, 0138, 0142]; claims 1-2).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such types of loads in the combined system of Converse et al. and Almeida, Jr. et al., since Converse et al. teaches applicability to any environment that uses power (para[0013]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claim 13, although the combination of Converse et al. and Almeida, Jr. et al. teaches Applicant’s invention substantially as instantly claimed, neither Converse et al. nor Almeida, Jr. et al. provide for the instantly claimed electrical subsystem comprising variable and volatile assets, the target power requirement is based on one or more of: schedule and tariff data, market conditions, and a priority.  In this regard, Pessina teaches that it was known for electrical loads to include variable and volatile assets, such as electric vehicle charging systems (abstract; claims 1-2), and to base control upon market conditions (para[0005-0007], demand response programs respond to prices/incentives), while Converse et al. further teaches use of priority considerations (para[0037]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such constraints, and include such types of loads, in the combined system of Converse et al. and Almeida, Jr. et al., since Converse et al. teaches applicability to any environment that uses power (para[0013]), since Pessina teaches a reduction in cost for the consumer (para[0005-0007]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
7/13/22